


Exhibit 10.157

 

[g318252mui001.jpg]

 

Mr. Martin D. Brew

6838 South Bluff Court

Gainesville, GA 30506

 

Via EMAIL: martybrew@bellsouth.net

 

RE: Senior Vice President, Chief Financial Officer and Treasurer of AdCare
Health Systems, Inc.

 

Dear Marty,

 

I am pleased to offer you the position of Senior Vice President, Chief Financial
Officer and Treasurer of AdCare Health Systems, Inc. As we discussed, initially
when you join us effective May 17, 2011 you will have the title of Senior Vice
President; when the Board of Directors next convenes on June 3, 2011 you will be
elected to the additional positions of Chief Financial Officer and Treasurer.

 

Set forth below are the some of the specifics of our offer and AdCare’s policies
as they pertain to executive employees:

 

1.             You will be paid an annual salary of $175,000. You will be
eligible for an increase in salary of $25,000 or more no later than your first
employment anniversary based on your work performance.

 

2.             You will be eligible to participate in an incentive compensation
program with a target of 75% of your base annual salary (i.e. $131,000 for 2011)
with specified goals that will be the same as set for the CEO. Any incentive
compensation awarded will be prorated during your first year of service and will
be subject to all provisions of AdCare’s incentive compensation program.

 

3.             You will receive an initial grant of 50,000 stock options vesting
over three years and eligible for future grants under AdCare’s Option Plan
detailed in the current proxy to be voted on at the AdCare annual meeting on
June 3, 2011 or warrants with similar features should AdCare’s shareholders not
approve the Option Plan.

 

4.             You will be eligible to participate in AdCare’s executive expense
allowance program and will be reimbursed $15,000 on an annual basis for expenses
incurred in connection with performing duties for the Company.

 

5.             You will be eligible to participate in all benefit programs made
available to AdCare employees including, but not limited to health care,
vacation, flexible spending accounts, 401(k) plan, etc. With respect to health
care coverage, the Company will at its option either waive the waiting period
required under its plan, or subsidize you under your COBRA plan such that your
out- of-pocket expense does not exceed the employee payment required under our
health care plan.

 

6.             Your employment will be “at will”, so that you may resign, or
AdCare may terminate your employment at any time and for any reason whatsoever.
If your employment is terminated by AdCare without cause during the first six
months of your employment you will receive salary continuation for 3 months. If
your employment is terminated by AdCare without cause during the second six
months of your employment you will receive salary continuation for 6 months. If
your employment is terminated by AdCare without cause after your first
employment anniversary you will receive salary continuation for 12 months. If
you are terminated by AdCare or an acquiring company due to a change in control
event, you will receive salary continuation for two times these amounts (i.e.:
if you are terminated without cause in connection with a change of control event
during your first six months of service the salary continuation will be for six
months). Salary continuation will be paid at the rate of your annual

 

--------------------------------------------------------------------------------


 

Employment Offer

May 15, 2011

 

salary on the date of the without cause or change in control termination. You
will be eligible for a formal employment contract that will further codify these
arrangements on your first anniversary of employment.

 

7.           The Company will indemnify you for your actions and omissions
associated with the performance of your responsibilities as Chief Financial
Officer (not to include gross negligence or willful misconduct).  Additionally,
you will be a covered officer under AdCare’s Director’s & Officer’s Insurance
Policy a copy of which has been provided to you. Adcare agrees to continue to
secure Director’s & Officer’s insurance coverage.

 

8.             You will report to AdCare’s President and Chief Executive Officer
and will be located in AdCare’s Buckhead Office.

 

9.             You will be expected to execute AdCare’s Non-Competition
Agreement as a condition of employment.

 

10.           You will be expected to cooperate and comply with all of AdCare’s
background check and other pre and post employment policies and procedures.

 

If you have any questions or comments regarding any of the matters addressed in
this letter, please feel free to contact me. If you accept AdCare’s employment
offer and agree to the terms contained herein, please execute in the space
provided below and email back a pdf countersigned copy to me at the e-address
below. If we do not receive your acceptance before 5:00p.m., May 16, 2011 this
offer will be rescinded.

 

We very much look forward to you joining the AdCare team and I personally look
forward to a successful working relationship.

 

Sincerely,

 

 

 

/s/ Boyd P. Gentry

 

Boyd P. Gentry

 

Co-Chief Executive Officer

 

AdCare Health Services, Inc.

 

5057 Troy Road

 

Springfield, Ohio 45502

 

bpg@adcarehealth.com

 

404.394.6596

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

/s/ Martin D. Brew

 

Martin D. Brew

 

 

 

cc:

Dave Tenwick

 

 

Lynn Dombrosky

 

 

2

--------------------------------------------------------------------------------
